Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
Claims 1, 2, 3, 4, 5, 7, 8, 9, 10, 11, 13, 14, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Hudgens et al. (US 20080166210 A1).
Regarding Claim 1, Hudgens discloses:
an apparatus (10) comprising:
a linear transport (11A & 11B & 11C) configured to move in a transport chamber along a straight path [path along transfer chamber defined by horizontal motion assemblies (90)];
a robot (85 & 87 & 310 & 313 & 320 & 321) connected to the linear transport, where the robot comprises a robot drive (313 & 320) and a robot arm (87 & 310) connected to the robot drive (Fig. 10A & Fig. 10B & Fig. 10C), where the robot arm comprises a dual-link arm having a first link (310) connected to the robot drive and a second link (87) forming an end effector for supporting a substrate (W) thereon (Fig. 10A);
a controller (101) connected to the linear transport and to the robot drive, where the controller is configured to control movement of the linear transport along the straight path, where the controller is configured to control the robot drive to extend and retract the dual-link arm [0094 & 0095 & 0097 & 0098 & 0137],
where the controller is configured to provide the movement of the linear transport along the straight path at a same time as extension and retraction of the dual-link arm to thereby move the end effector into or out of a substrate process chamber or a substrate holding area while both the linear transport and the dual-link arm are moving [0094 & 0095 & 0097 & 0098 & 0137] (Fig. 11A & Fig. 11B & Fig. 11C).
Regarding Claim 2, Hudgens discloses:
the transport chamber, and a plurality of the substrate process chamber (60 & 80) connected to the transport chamber on opposite sides of the transport chamber, where the apparatus is sized and shaped such that the end effector is incapable of being moved into or out of the substrate process chambers by the dual-link arm unless the linear transport is being moved [0155 & 0156] (Fig. 11A & Fig. 11B & Fig. 11C).
Regarding Claim 3, Hudgens discloses:
a second linear transport (11C) configured to move in the transport chamber at least partially along the straight path [path along transfer chamber defined by horizontal motion assemblies (90)]; and
a second robot (85 & 87 & 310 & 313 & 320 & 321) connected to the second linear transport, where the second robot comprises a second robot drive (313 & 320) and a second robot arm (87 & 310) connected to the second robot drive (Fig. 10A & Fig. 10B & Fig. 10C), where the second robot arm comprises a second dual-link arm having a third link (310) connected to the second robot drive and a fourth link (87) forming a second end effector for supporting a substrate (W) thereon (Fig. 10A),
where the controller is connected to the second linear transport and to the second robot drive, where the controller is configured to control movement of the second linear transport along the straight path, where the controller is configured to control the second robot drive to extend and retract the second dual-link arm [0094 & 0095 & 0097 & 0098 & 0137],
where the controller is configured to provide the movement of the second linear transport along the straight path at a same time as extension and retraction of the second dual-link arm to thereby move the second end effector into or out of a substrate process chamber or a substrate holding area while both the second linear transport and the second dual-link arm are moving [0094 & 0095 & 0097 & 0098 & 0137] (Fig. 11A & Fig. 11B & Fig. 11C).
Regarding Claim 4, Hudgens discloses:
the transport chamber comprises a first section having a general rectangular shape and a second section (24) at an end of the general rectangular shape (Fig. 1B), where the second section is wider than the first section and is connected to or forms at least two of the substrate holding area (9A & 9B & 9C).
Regarding Claim 5, Hudgens discloses:
equipment front end module connected to the second section of the transport chamber, where the equipment front end module comprises substrate cassette elevators (105A & 105B & 105C & 105D) and is configured to move substrates between the substrate cassette elevators and the at least two substrate holding areas [0088 & 0092].
Regarding Claim 7, Hudgens discloses:
the transport chamber, and a plurality of the substrate holding area at an end of the transport chamber, where each of the substrate holding areas have a center axis at least partially offset from, or are angled relative to, a center axis along the straight path of the transport chamber (Fig. 1B).
Regarding Claim 8, Hudgens discloses:
a method comprising:
providing a robot (85 & 87 & 310 & 313 & 320 & 321) comprising a robot drive (313 & 320) and a robot arm (87 & 310) connected to the robot drive (Fig. 10A & Fig. 10B & Fig. 10C), where the robot arm comprises a dual-link arm having a first link (310) connected to the robot drive and a second link (87) forming an end effector for supporting a substrate (W) thereon (Fig. 10A);
mounting the robot onto a linear transport (11A & 11B & 11C), where the linear transport is configured to move in a transport chamber along a straight path [path along transfer chamber defined by horizontal motion assemblies (90)];
connecting the robot drive and the linear transport to a controller (101), where the controller is configured to control movement of the linear transport along the straight path, and where the controller is configured to control the robot drive to extend and retract the dual-link arm [0094 & 0095 & 0097 & 0098 & 0137],
where the controller is configured to provide the movement of the linear transport along the straight path at a same time as the robot drive extension and retraction of the dual-link arm to thereby move the end effector into or out of a substrate process chamber (60 & 80) or a substrate holding area while both the linear transport and the dual-link arm are moving [0094 & 0095 & 0097 & 0098 & 0137] (Fig. 11A & Fig. 11B & Fig. 11C).
Regarding Claim 9, Hudgens discloses:
the transport chamber, the robot arm and the linear transport are sized and shaped such that the end effector is incapable of being moved into or out of the substrate process chamber by the dual-link arm unless the linear transport is being moved [0155 & 0156] (Fig. 11A & Fig. 11B & Fig. 11C).
Regarding Claim 10, Hudgens discloses:
providing a second robot (85 & 87 & 310 & 313 & 320 & 321) comprising a second robot drive (313 & 320) and a second robot arm (87 & 310) connected to the second robot drive (Fig. 10A & Fig. 10B & Fig. 10C), where the second robot arm comprises a second dual-link arm having a third link (310) connected to the second robot drive and a fourth link (87) forming a second end effector for supporting a substrate (W) thereon (Fig. 10A);
mounting the second robot onto a second linear transport (11C), where the second linear transport is configured to move in the transport chamber at least partially along the straight path [path along transfer chamber defined by horizontal motion assemblies (90)];
connecting the second robot drive and the second linear transport to the controller, where the controller is configured to control movement of the second linear transport along the straight path, and where the controller is configured to control the second robot drive to extend and retract the second dual-link arm [0094 & 0095 & 0097 & 0098 & 0137],
where the controller is configured to provide the movement of the second linear transport along the straight path at a same time as the second robot drive extension and retraction of the second dual- link arm to thereby move the second end effector into or out of a substrate process chamber or a substrate holding area while both the second linear transport and the second dual-link arm are moving [0094 & 0095 & 0097 & 0098 & 0137] (Fig. 11A & Fig. 11B & Fig. 11C).
Regarding Claim 11, Hudgens discloses:
the transport chamber comprises a first section having a general rectangular shape and a second section (24) at an end of the general rectangular shape (Fig. 1B), where the second section is wider than the first section and is connected to or forms at least two of the substrate holding area (9A & 9B & 9C).
Regarding Claim 13, Hudgens discloses:
a plurality of the substrate holding area are provided at an end of the transport chamber, where each of the substrate holding areas have a center axis at least partially offset from, or are angled relative to, a center axis along the straight path of the transport chamber (Fig. 1B).
Regarding Claim 14, Hudgens discloses:
a method comprising:
moving a linear transport (11A & 11B & 11C) along a straight path inside a transport chamber [path along transfer chamber defined by horizontal motion assemblies (90)]; extending or retracting a robot arm (87 & 310) at a same time the linear transport is moving along the straight path (Fig. 11A & Fig. 11B & Fig. 11C), where the robot arm is part of a robot (85 & 87 & 310 & 313 & 320 & 321) having a robot drive (313 & 320) connected to the robot arm (Fig. 10A & Fig. 10B & Fig. 10C), where the robot arm comprises a dual-link arm having a first link (310) connected to the robot drive and a second link (87) forming an end effector for supporting a substrate (W) thereon Fig. 10A);
controlling, by a controller (101) connected to the linear transport and to the robot drive, the moving of the linear transport along the straight path and extension and retraction of the dual-link arm to thereby move the end effector into or out of a substrate process chamber or a substrate holding area while both the linear transport and the dual- link arm are moving [0094 & 0095 & 0097 & 0098 & 0137] (Fig. 11A & Fig. 11B & Fig. 11C).
Regarding Claim 15, Hudgens discloses:
the transport chamber, the robot arm and the linear transport are sized and shaped such that the end effector is incapable of being moved into or out of the substrate process chamber by the dual-link arm unless the linear transport is being moved [0155 & 0156] (Fig. 11A & Fig. 11B & Fig. 11C).
Regarding Claim 16, Hudgens discloses:
moving a second linear transport (11C) at least partially along the straight path inside the transport chamber [path along transfer chamber defined by horizontal motion assemblies (90)];
extending or retracting a second robot arm (87 & 310) at a same time the second linear transport is moving along the straight path (Fig. 11A & Fig. 11B & Fig. 11C), where the second robot arm is part of a second robot (85 & 87 & 310 & 313 & 320 & 321) having a second robot drive (313 & 320) connected to the second robot arm (Fig. 10A & Fig. 10B & Fig. 10C), where the second robot arm comprises a second dual-link arm (87 & 310) having a third link (310) connected to the second robot drive and a fourth link (87) forming a second end effector for supporting a substrate (W) thereon (Fig. 10A);
controlling, by the controller connected to the second linear transport and to the second robot drive, the moving of the second linear transport along the straight path and extension and retraction of the second dual-link arm to thereby move the second end effector into or out of a substrate process chamber or a substrate holding area while both the second linear transport and the second dual-link arm are moving [0094 & 0095 & 0097 & 0098 & 0137] (Fig. 11A & Fig. 11B & Fig. 11C).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hudgens et al. (US 20080166210 A1) in view of Hosek et al. (US 20130071218 A1).
Regarding Claim 6, Hudgens teaches:
the robot arm comprises a fourth link (87B) connected to a third link (310B), where the fourth link and the third link form a second dual-link arm (87B & 310B) having a second end effector formed on the third link (Fig. 10B).
Hudgens does not teach:
the robot arm comprises a third link connected to the first link, where the first link and the third link form a second dual-link arm having a second end effector formed on the third link.
Hosek teaches:
a substrate transport robot (18 & 22 & 24 & 26 & 28 & 30 & 32 & 34 & 36 & 38) configured to move a substrate in a transport chamber;
the robot comprises a robot drive (18) and a robot arm (22 & 24 & 26A & 26B) connected to the robot drive (Fig. 12), where the robot arm comprises a multi-link arm having a first link (24) connected to the robot drive a second link (26A) forming an end effector for supporting a substrate (W) thereon (Fig. 10A);
the robot arm further comprises a third link (26B) connected to the first link, where the first link and the third link form a second dual-link arm having a second end effector formed on the third link (Fig. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate processing system transfer robot with multiple dual-link arms taught by Hudgens with the substrate processing system transfer robot with a multi-effector multi-link arm taught by Hosek in order to provide a transfer arm capable of transferring multiple substrates with a single arm simplifying the movements necessary to transfer multiple substrates without increasing the horizontal or vertical footprint of the transfer robot.
Regarding Claim 12, Hudgens teaches:
the robot arm comprises a fourth link (87B) connected to a third link (310B), where the fourth link and the third link form a second dual-link arm (87B & 310B) having a second end effector formed on the third link (Fig. 10B).
Hudgens does not teach:
the robot arm comprises a third link connected to the first link, where the first link and the third link form a second dual-link arm having a second end effector formed on the third link.
Hosek teaches:
a substrate transport robot (18 & 22 & 24 & 26 & 28 & 30 & 32 & 34 & 36 & 38) configured to move a substrate in a transport chamber;
the robot comprises a robot drive (18) and a robot arm (22 & 24 & 26A & 26B) connected to the robot drive (Fig. 12), where the robot arm comprises a multi-link arm having a first link (24) connected to the robot drive a second link (26A) forming an end effector for supporting a substrate (W) thereon (Fig. 10A);
the robot arm further comprises a third link (26B) connected to the first link, where the first link and the third link form a second dual-link arm having a second end effector formed on the third link (Fig. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate processing system transfer robot with multiple dual-link arms taught by Hudgens with the substrate processing system transfer robot with a multi-effector multi-link arm taught by Hosek in order to provide a transfer arm capable of transferring multiple substrates with a single arm simplifying the movements necessary to transfer multiple substrates without increasing the horizontal or vertical footprint of the transfer robot.
Regarding Claim 17, Hudgens teaches:
the robot arm comprises a fourth link (87B) connected to a third link (310B), where the fourth link and the third link form a second dual-link arm (87B & 310B) having a second end effector formed on the third link (Fig. 10B), and the method comprises controlling, by the controller connected to the linear transport and to the robot drive, the moving of the linear transport along the straight path and extension and retraction of the second dual-link arm to thereby move the second end effector into or out of a substrate process chamber or a substrate holding area while both the linear transport and the second dual-link arm are moving.
Hudgens does not teach:
the robot arm comprises a third link connected to the first link, where the first link and the third link form a second dual-link arm having a second end effector formed on the third link, and the method comprises controlling, by the controller connected to the linear transport and to the robot drive, the moving of the linear transport along the straight path and extension and retraction of the second dual-link arm to thereby move the second end effector into or out of a substrate process chamber or a substrate holding area while both the linear transport and the second dual-link arm are moving.
Hosek teaches:
a substrate transport robot (18 & 22 & 24 & 26 & 28 & 30 & 32 & 34 & 36 & 38) configured to move a substrate in a transport chamber;
the robot comprises a robot drive (18) and a robot arm (22 & 24 & 26A & 26B) connected to the robot drive (Fig. 12), where the robot arm comprises a multi-link arm having a first link (24) connected to the robot drive a second link (26A) forming an end effector for supporting a substrate (W) thereon (Fig. 10A);
the robot arm further comprises a third link (26B) connected to the first link, where the first link and the third link form a second dual-link arm having a second end effector formed on the third link (Fig. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate processing system transfer robot with multiple dual-link arms taught by Hudgens with the substrate processing system transfer robot with a multi-effector multi-link arm taught by Hosek in order to provide a transfer arm capable of transferring multiple substrates with a single arm simplifying the movements necessary to transfer multiple substrates without increasing the horizontal or vertical footprint of the transfer robot.
Response to Arguments
Applicant’s arguments, see Response to Non-Final Office Action, filed 2022/05/10, with respect to the examiner’s rejection of Claims 6, 21, and 17 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The examiner’s rejection of Claims 6, 21, and 17 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant's arguments filed 2022/05/10 have been fully considered but they are not persuasive.
Regarding Applicant’s argument of the Examiner’s rejection of Claims 1, 8, and 14, especially as it relates to the limitation of the controller is configured to provide the movement of the linear transport along the straight path coordinated with extension and retraction by rotation of the dual-link arm to thereby move the end effector into or out of a substrate process chamber:
Applicant’s arguments regarding the motion of arm and base related to each other disclosed by Hudgens is not persuasive.  Applicants arguments that the coordinated motion of the arm of and base of Hudgens are dependent on a pulley system to coordinate relative motion between the base and the dual-link arm is not accurate.  The paragraph’s referred to by applicant do not exclude the idea of a controller for the robot arm in question being able to increase efficiency by controlling the motion of the linear transport along the straight line path coordinated with extension and retraction by rotation of the dual link arm to thereby move the end effector into or out of a substrate process chamber.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652